OPINION
BY THE COURT:
We find no error in the proceedings of the Probate Court and we also find that Art. IV, §8 of the Ohio Constitution authorizes the General Assembly to confer jurisdiction upon the Probate Court over other subjects than those expressly enumerated in the section. The General Assembly under this power enacted §§10509-234 et seq., GC, conferring jurisdiction to direct the completion of written contracts made by a decedent when the other party to the contract consents.
*311We find also that the procedure provided conforms with due process as required by the Ohio Constitution and the XIV Amendment of the Constitution of the United States.
The judgment is affirmed.
ROSS, P. J., MATTHEWS and HILDEBRANT, JJ., concur.